Baldwin, J.
delivered the opinion of the Court.
The Court is of opinion, that the evidence in the cause is insufficient to establish that the purchase by John Harris of the tract of land in the proceedings mentioned, was coupled with any trust for the benefit of the complainants Nathan J. Barnett and Eliza Eggleston. The Court, therefore, without considering what would have been the effect of the parol undertaking and agreement of the said John Harris, alleged in the bill of the complainants, if the same had been proved, is of opinion that so much of the said decree of the said Circuit Court *343as gives relief to the complainants in relation to the rents of said land, and the proceeds of the sale thereof by the said Harris, and so much thereof as gives costs to the complainants is erroneous.
Decree reversed with costs.